Citation Nr: 1414070	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-38 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran had active military service from June to December 1988, January to March 1991, in August 1996, April to September 2003, and from June 2004 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

In December 2007, the Veteran testified before a Decision Review Officer in Cleveland, Ohio.  A transcript of that hearing is of record.

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In October 2011, the appeal on the issue of entitlement to service connection for bilateral wrist disability other than carpal tunnel syndrome was dismissed by the Board after the Veteran withdrew his appeal on that issue.  The above noted issues were remanded by the Board directing the RO to request certain medical records from the Veteran.  A letter was sent to the Veteran in November 2011 requesting the Veteran to either submit or authorize VA to obtain the records.  To date, the Veteran has not responded to the November 2011 letter.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a bilateral hand disability claimed as secondary to cervical spine and carpal tunnel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his disabilities resulted from a fall in service in May 2003 and chiropractic treatment in July 2003.  Both the fall and the chiropractic treatment are documented in service treatment records.  There is also evidence in the file suggesting the disabilities may have preexisted the 2003 period of active duty service.  As noted above, in October 2011, the Board remanded this matter directing VA to attempt to obtain all medical records and disability benefit records regarding earlier injuries to the wrists, knees, and spine.  In November 2011, VA sent a letter to the Veteran requesting the records or authorizing VA to obtain the records.  The Veteran has not responded to this request.  Normally, the Board would adjudicate the claims based upon the evidence of record.  38 C.F.R. § 3.159 (c)(1).  As the issues are being remanded for VA examinations, the Board has determined that the Veteran should be offered a second opportunity to provide the requested records.

The Board has determined that VA examinations are warranted.  As noted, there is evidence that some of the Veteran's disabilities may have preexisted service.  For instance, the Veteran testified that he had a prior injury to his thoracic spine and had carpal tunnel syndrome symptoms before the period of service starting in April 2003, but argues that his fall in May 2003 aggravated those disabilities.  He denies any preexisting knee, cervical or lumbar spine disabilities before the May 2003 fall.  

Records dating before 2003 and service treatment records after the fall document a history of prior problems with the knees, cervical spine, and lumbar spine.  For instance, a July 2003 medical record reflects that the Veteran had a history of a herniated nucleus pulposus (HNP), a history of degenerative joint disease at L5-S1, and a history of 10 - 15 years of progressive myalgia, and peripheral neuropathy.  In a similar manner, a November 2005 medical record noted a history of chronic neck and back pain while working as a fireman/paramedic between 1990 and 2001, undergoing various forms of treatment.  It was also noted that in 2000, he sustained an injury while on a paramedic call and he developed acute pain in the base of his neck and upper back.  Similarly, as to the knees, July 2003 medical records reflect a past medical history of bilateral knee "problems with cartilage in the past", knee problems involving a meniscus, and a fractured patella.

The medical evidence also indicates that the Veteran may have one or more disabilities relating to the spine or knees.  As to the knees, a private physician, Dr. M. Lawless, indicated that he has degenerative changes to the knees as well as a torn medial meniscus of the left knee.  The Veteran contends the torn meniscus is related to the fall as well as the degenerative changes.  The Veteran also asserts that besides degenerative changes in the cervical spine, the July 2003 chiropractic treatment caused the Veteran to suffer a TIA or stroke resulting in additional disabilities of the cervical spine resulting in neurological symptoms in his upper extremities.

While VA provided examinations in March 2005, the examiners did not offer any opinions as to whether any diagnosed disability was related to service.  The Veteran, a physician's assistant testified he believed his current problems are related to the May 2003 fall and the cervical spine symptoms resulted from the July 2003 chiropractic treatment.  A physician in November 2005 suggested that the chiropractic treatment caused a TIA (transient ischemic attack) or a mild stroke, but attributed only symptoms on the left side of his face and in his left arm to the TIA.  It is unclear from his letter if the TIA resulted in any other symptoms causing the Veteran's current disabilities, such as right sided upper extremity symptoms.  Therefore, once the records development is completed, VA medical examinations and accompanying medical opinions are needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

In addition, the Board has determined that a medical opinion would be helpful in determining whether any claimed disability preexisted service and if so, whether service aggravated that preexisting disability.  Generally, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Accordingly, the VA examinations should identify any chronic knee disability, lumbar spine disability, thoracic spine disability, cervical spine disability, and carpal tunnel syndrome and address whether such diagnosed disability had its onset in active duty service starting in April 2003 or represents a permanent worsening of a preexisting disability during service.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA, military, and private) from whom he has received medical treatment (to include chiropractic and physical therapy), and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each identified provider, including for:

1)  A 2000 injury received while working as a firefighter/EMS, 

2)  Neck and back pain from 1990 to 2001, 

3)  Spondylisthesis/herniated nucleus pulposus of the lumbar spine prior to July 2003, 

4)  T6-7 disc herniation, 

5)  Bilateral carpal tunnel syndrome in the 1990s, 

6)  Left patellar fracture in approximately 1998 or 1999, and meniscus complaints prior to 2003 and 

7)  Myalgia and peripheral neuropathy from 1988 to 2003. 

After obtaining completed VA Forms 21-4142, the RO should attempt to obtain all identified pertinent medical records, not already associated with the claims file.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  Request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all records considered in conjunction with a Workman's Compensation or Firefighters disability claim related to a neck and/or back injury received while on a paramedic call in approximately 2000, as well as a copy of the determination on any such claim.   After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain all pertinent records, not already associated with the claims file.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  After the foregoing record development is complete, schedule the Veteran for a VA examination of the cervical, thoracic and lumbar segments of the spine, knees and wrists.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history and findings must be reported in detail.  A complete rationale for all opinions must be provided.  

The examiner is asked to determine if the Veteran has a cervical spine disability, thoracolumbar spine disability, bilateral knee disability, and/or bilateral carpal tunnel syndrome, and for each disability identified: 

1) whether any cervical spine disability, thoracolumbar spine disability, bilateral knee disability, and/or bilateral carpal tunnel syndrome clearly and unmistakably preexisted the Veteran's entrance into service in April 2003; if so, whether any such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service.  

2) if the disorder did not clearly and unmistakably preexist entry into service, is it at least as likely as not (50 percent or greater probability) that such diagnosed disorder had its onset during service or is causally and etiologically related to service, to include as due to a May 2003 in-service injury from a fall during physical training and/or chiropractic treatment occurring in July 2003, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

In rendering the requested opinions, the examiner is requested to consider and comment on the following:

i.  A 2000 injury received while working as a firefighter/EMS that resulted in acute pain to the neck, upper back, and lumbar spine.

ii.  The Veteran had a history of neck and back pain from 1990 to 2001, and had been diagnosed with T6-7 disc herniation dating back to 2000.

iii.  The Veteran had a history of myalgia and peripheral neuropathy from 1988 to 2003.

iv.  Whether the Veteran suffered a vertebral artery dissection during chiropractic treatment, which resulted in a TIA or minor stroke.  

v.  The Veteran had a history of spondylisthesis/herniated nucleus pulposus of the lumbar spine prior to July 2003. 

vi. the clinical significance that the Veteran has been diagnosed with meralgia paresthetica.

4.  After completing the requested development, readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered, to include direct service connection and aggravation of a preexisting disorder, as appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



